DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oettinger (US 2013/0147280) in view of Park et al. (US 2008/0211455) and further in view of Hosotani (US 2015/0333801)

Re Claim 1; Oettinger discloses a power transmission device (12) for a noncontact power supply device, the power transmission device comprising: 
a resonant circuit (L1) that outputs an alternating magnetic flux by power supplied from a power source circuit (AC in, Fig. 1); 
a plurality of switching elements (Q1 and Q2, Fig. 1) that are switched such that the alternating magnetic flux is generated in the resonant circuit (Fig. 1); and 
a power transmission controller (16) that controls the plurality of switching elements to transmit power to a power receiving coil of a power reception device by the alternating magnetic flux (Par. 0017) 

each of the first  values for the switching elements is set individually in accordance with manufacturing tolerance from design value of the components in the resonant circuit.(the cycle is set based on the present of the load. par. 0012, 0017, furthermore it’s implicit that based on the presence of a load, the impedance in the resonant circuit changes. Electrical impedance, measure of the total opposition that a circuit or a part of a circuit presents to electric current. Impedance includes both resistance and reactance (qq.v.). The resistance component arises from collisions of the current-carrying charged particles with the internal structure of the conductor. 
The magnitude of the impedance Z of a circuit is equal to the maximum value of the potential difference, or voltage, V (volts) across the circuit, divided by the maximum value of the current I (amperes) through the circuit, or simply Z = V/I. Simply put, when there is a load there is an impedance. Emphasis added.  See Terao US 2016/0043566, paragraph 0087-0088 
Furthermore, manufacturing tolerances understood as the amount of deviation in a specific dimension and/or operability value and range of the component used or designed towards. 
In other words every component in a circuit contains a manufacturing tolerance and the entire circuit is designed to operate within that specified tolerance. For example, the tolerance of a resistor is the deviation that a resistor may vary from its nominal value resistance, measured at 25°C with no load applied. In other words, the resistor tolerance is the amount by which the resistance of a resistor may vary from its stated value. 

Oettinger does not disclose the power transmission controller includes a standby mode for supplying, to the resonant circuit, the alternating power smaller than the alternating power in the transmission mode by repeating the ON and OFF of the plurality of switching elements and a power-transmission resonance frequency applied to the resonant circuit is smaller than a drive frequency for driving the plurality of switching elements. 
However Park discloses the power transmission controller includes a standby mode for supplying, to the resonant circuit, the alternating power smaller than the alternating power in the transmission mode by repeating the ON and OFF of the plurality of switching elements, and ON time in one cycle of operation of each of the switching elements in the standby mode is set as a second fixed value (W1) and  wherein the ON time of the first fixed value is larger (W2) than the ON time of the second fixed value (W1), (Par. 0067 and Fig. 3)
Therefore it would have been obvious to one of the ordinary skill in the art at filing of the invention to place transmitter in a standby mode motivated by the desire to save power. 
The combination of Oettinger in view of Park does not disclose a power-transmission resonance frequency applied to the resonant circuit is smaller than a drive frequency for driving the plurality of switching elements.
However Hosotani discloses a power-transmission resonance frequency applied to the resonant circuit is smaller than a drive frequency for driving the plurality of switching elements. (Par. 0161).




    PNG
    media_image1.png
    702
    723
    media_image1.png
    Greyscale

resistor tolerance - Bing
Re Claims 3 and 4; Oettinger disclose is disclosed above.
Oettinger does not disclose ON time in one cycle of operation of each of the switching elements in the standby mode is set as a second fixed value.
However Park discloses the power transmission controller includes a standby mode for supplying, to the resonant circuit, the alternating power smaller than the alternating power in the transmission mode by repeating the ON and OFF of the plurality of switching elements, and ON time in one cycle of operation of each of the switching elements in the standby mode is set as a second fixed value (W1) and  wherein the ON time of the first fixed value is larger (W2) than the ON time of the second fixed value (W1), (Par. 0067 and Fig. 3)
Therefore it would have been obvious to one of the ordinary skill in the art at filing of the invention to place transmitter in a standby mode motivated by the desire to save power. 

Re Claim 5; Oettinger discloses wherein the ON time is determined such that an input current supplied to the resonant circuit or an output current supplied from a power receiving unit to a load is included in a predetermined range. (20-50% is the range, Par 0017)

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. Applicant argues the combination of reference does not disclose the amended portion of the claim as indicated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/DANIEL KESSIE/
02/9/2022
Primary Examiner, Art Unit 2836